Citation Nr: 9918754	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  He also had service with the Army Reserves 
from February 1960 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's application for service connection originally 
included a claim for bilateral hearing loss, however that 
issue was withdrawn on his VA Form 9 Substantive Appeal filed 
in April 1997 and is not before the Board on this appeal.


FINDINGS OF FACT

1. The veteran's claim of service connection for a right knee 
disability is not plausible.

2. The veteran's claim of service connection for a right 
ankle disability is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Initially, the Board notes that the veteran's service medical 
records are not in the claims file, and the Army has 
indicated that they were unable to locate them.  As such, 
there is a heightened duty to assist the veteran in 
developing evidence in support of his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, the Board 
also notes that the record contains numerous search requests 
for service medical and alternative records sent to the 
National Personnel Records Center (NPRC).  The Board finds 
that there is no evidence that another search for records 
would be beneficial.

Medical records and morning reports of the veteran's unit 
contain no remarks regarding medical care received by the 
veteran.  The veteran's DD 214 makes no reference to injuries 
received during active duty.  A 1960 Army National Guard 
enlistment examination is negative for objective or 
subjective reports of lower extremity disabilities.  

Private medical records from May 1987 indicate that the 
veteran was injured at work when a truck struck his right 
leg.  X-ray findings note osteoarthritis of the right foot.  
Notes from follow-up visits indicate that the right ankle was 
placed in a cast and that the veteran reported that his right 
knee gave out in October 1987.  The veteran eventually 
underwent arthroscopic surgery on the knee in May 1988.  
Subsequent treatment records contain accounts of the 
veteran's history which refer to the 1987 work related injury 
but are negative for any prior right knee or ankle 
disability.  

In August 1988, Dr. M. M., the orthopedic surgeon who had 
been treating the veteran since his May 1987 injury, wrote a 
letter to the veteran's employer.  The doctor related that 
the veteran stated that he had no problems whatsoever related 
to the knee prior to his accident in May 1987.  A January 
1989 letter from Dr. J. K. to the veteran also attributed the 
knee disability to the work accident.  It was felt that the 
veteran undoubtedly had degenerative changes within the knee 
as a result of the knee injury.  

The veteran testified before a Rating Board in October 1995.  
His testimony was that he injured his right ankle and knee 
during active duty while stationed in Hertz, Germany in July 
1954.  The incident occurred while his unit was on maneuvers 
when he was thrown from the back of a moving truck and 
fractured his knee and right foot.  The veteran testified 
that he was treated at the Frankfurt, Germany Army Medical 
Facility where a cast was placed on his leg which he wore for 
6 months.  After active duty he received treatment from his 
reserve unit and at the Long Beach Naval Shipyard.  

The veteran testified at another hearing at the RO in May 
1998.  His account of the injury was consistent with his 
earlier testimony.  He added that he was treated at Rheine 
Main Air Force Base prior to being transported to the 
Frankfurt Army Medical Facility and that his ankle was 
swollen for a year and half to two years after the injury.  

The record also contains a May 1998 statement from the 
veteran's spouse in which she recalls the veteran limping on 
their wedding day in March 1955.  She asked him what was 
wrong and he told her that he been injured in Germany when he 
fell off of a truck.  She also related two of the veteran's 
treating physicians told him that his present problems are 
the result of his leg being improperly set after he was 
injured in Germany.


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's right knee and ankle 
disabilities were incurred in, or aggravated by, active 
service or that they may be presumed to have been incurred 
therein.  While service medical records are missing, the 
veteran's testimony is credible for the purpose of 
establishing that knee and ankle injuries occurred in 
service, for well-groundedness purposes.  However, the Board 
notes that all of the clinical evidence refers to the right 
knee and ankle problems as being related to the 1987 
workplace injury, and none references a history of inservice 
injury.  There is no competent evidence that chronic right 
knee and ankle disabilities had their onset in service, that 
right knee and ankle symptoms persisted in the years 
following service or that current right knee and ankle 
pathology owes its etiology to service.  

The only evidence that the present right knee and ankle 
disabilities owe their etiology to active service are lay 
opinions of the veteran and his spouse.  While lay persons 
are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In light of the evidence of record, the Board finds that the 
veteran has failed to submit sufficient evidence of chronic 
disability in service, a continuity of symptomatology 
following service, or a causal nexus between an in-service 
event and a present disability in order to establish a well-
grounded claim.  As such, the claim is denied.



ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

